DUFOUR, J.
The plaintiff alleges that he entered into a contract with the Southern Trade Exchange Co., Ltd., on February 10th, 1904, as agent to solicit subscriptions to the proposed publication of the “Credit Experience Guide,” and that, for his labors, he was to receive certain commissions, some in cash at the time of the subscription- contracts, others upon- delivery of the book and payment of the price.
That in March, April, May, June, July and August; 1904, he made certain, contracts which he assured the subscribers, under instructions from defendant, would be completed within ninety days.
Plaintiff further avers “that this part of the said contract was' not fulfilled by the said company, but on the contrary, said work was not delivered until February, 1905; that owing to the delay on the part of said company and to the mismanagment thereof has caused (sic) the said contracts to deteriorate in value, that *276had the contracts been given the attention which petitioner had every reason to believe they would be given by the said company, the said contracts would have been paid in full by the parties contracting therefor, and petitioner is entitled to receive in full on said contracts.
April 2, 1906.
The sum of $478.25 is claimed as a balance due as commissions on the unpaid balance of certain contract prices.
Plaintiff’s case is pitched on the theory that the refusal of the subscribers to take the book was due to the unreasonable delay of tha company in delivering it. The record shows delay, but we find no proof that the refusal to 'take the book was rested by the subscribers on the ground that the delivery was too late. Plaintiff’s recovery- is contingent upon this and his proof fails.
Judgment reversed, and plaintiff’s demand rejected as in case of non-suit at his costs in both Courts.